Detailed Action
Claims 16-32 are pending in this application. Claims 1-15 were cancelled in the Preliminary Amendment filed on 12/14/21.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/21 has been considered.
Drawings
	The Drawings filed on 12/14/21 are acceptable.

Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21 recites, “the switchover tome”, should be “the switchover time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29,30, are rejected under 35 U.S.C. 101 because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Claims 29,30 are drawn to a computer program product with computer-executable instructions which is merely software per se.
Claims 31,32 are rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within one statutory class of invention.  The specification has not provided a clear definition of "computer readable  storage medium", therefore with the broadest interpretation of the claims, computer readable storage medium can be drawn to  cover forms of non-transitory media and transitory propagating signal.  To overcome this rejection, it is recommended that the applicant amend the claims to add the limitation “non-transitory”. 1351 OG 212 (February 23, 2010)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23-26, 29-32  are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0075179 issued to Thang et al.(Thang) in view of US 2008/0154941 issued to Park in view of US  2014/0016785 issued to Neuendorf et al.(Neuendorf).
As per claims 16, 26, 29-32, Thang teaches a method for streamed playback of media in a media client from a remote media service; the method comprising the following steps performed by the media client: 
a) determining address information for locating the remote media service and for a starting time within the media(Fig.2, para.17,28,69-70,101; MPD with URL and start time for streaming media);
 b) by the address information, requesting and receiving in return a first media package from the remote media service(para.17-20, para.100-105; requesting and receiving media using signaling information/metadata of URL);
 the first media package comprising configuration information(para.61 MPD, para.102,106-107; QoS information such as bitrate, resolution, and quality and different media format), one or more frames of the media from the starting time onwards(para.25,28,35,96,98,101, server transmit fragment to the client for playback of content at the start time and duration), associated timing information for playback of the one or more frames(Fig.3, Fig.4, TSpacket with offset, Fig.6, MPEG format media and timing, para.25,28,35,96,98,101, server transmit fragment to the client for playback of content at the start time and duration).
d) starting playback of the stream in the media client at the starting time(para.98,101,; client playback content using fragments received at start time); 
e) requesting a remaining portion of the media comprising subsequent frames of the media stream and associated timing information(Table 1,2, NextIntervalRefs for next interval which includes start time, duration, etc of the next interval,  para.36, all media data of the current period is received before the next, all media data of the next period is buffered(for continuously playout) before the start of the next period);
 f) by the request, receiving the subsequent frames and associated timing information as a stream and continuing playback by providing the subsequent frames and associated timing information(Table 1,2, NextIntervalRefs for next interval which includes start time, duration, etc of the next interval,  para.36, all media data of the current period is received before the next, all media data of the next period is buffered(for continuously playout) before the start of the next period, para.398,401, media playback fo content using the media and timing information).  
Thang, however does not explicitly teach c) configuring a media decoder of the media client by the decoder configuration information;; a pointer to a subsequent part of the media stream.
Park explicitly the well known use of a pointer to a subsequent part of the media stream(Fig.4-5, para. next frame pointer) and by providing the one or more frames to the media decoder(Fig.7,para.14,52-57)
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Thang to include the teaching of Park of a next frame pointer and providing frames to media decoder in order to provide the predictable result of using a next frame pointer to point to subsequent frames and using a decoder to decode media frames.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure proper media playback since the proper next frame is being received and played.
Thang in view of Park does not explicitly teach c) configuring a media decoder of the media client by the decoder configuration information.
Neuendorf explicitly teaches c) configuring a media decoder of the media client by the decoder configuration information(Abstract, configuration controller for configuring the configurable decoder in accordance with first decoder configuration data).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Thang in view of Park to include the teaching of Neuendorf of configuring a decoder according configuration data in order to provide the predictable result of having a decoder configured to a specific configuration.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure proper decoding for media streams/fragments.
As per claim 17, Thang in view of Park in view of Neuendorf teaches the method of claim 16 wherein the pointer(Park, Fig.4-5, para. next frame pointer) is indicative for a location of the remaining portion within a representation of the media on the media service(Thang, para.33,104; location to retrieve content). Motivation to combine set forth in claim 16.  
As per claim 18, Thang in view of Park in view of Neuendorf teaches the method of claim 17 wherein the requesting the remaining portion comprises requesting for a byte range of the representation starting at the location(Thang, Table 6, byteranges, para.71-75; interval divided into fragments with byte ranges used for media content playback) indicated by the pointer(Park, Fig.4-5, para. next frame pointer). Motivation to combine set forth in claim 16.  
As per claim 19, Thang in view of Park in view of Neuendorf teaches the method according claim 18 wherein the requesting the byte range is an HTTP byte range request and wherein the requesting and receiving the first media package is performed by a HTTP request for the first media package(Thang, para.18-20,73, HTTP byte range request and HTTP GET request).  
As per claim 20, Thang in view of Park in view of Neuendorf teaches the method according to claim 16 wherein the address information comprises a Uniform Resource Identifier, URI(Thang, Table 1,6, para.146,URI).  
As per claim 23, Thang in view of Park in view of Neuendorf teaches the method according to claim 16, however does not explicitly teach wherein the first frame of the one or more frames of the first media package is an independent frame(Park, para.32 teaches I frames).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thang in view of Park in view of Neuendorf to include the use of I frames in order to provide the predictable result of having using I frame for media streaming. One ordinary skill in the art would have been motivated to combine the teachings in order to start the streaming of media content.
As per claim 24, Thang in view of Park in view of Neuendorf teaches the method according to claim 16 wherein the one or more frames of the first media package correspond to a single independent frame(Park, para.32 teaches I frames).   Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thang in view of Park in view of Neuendorf of I frames to have a single I-frame in order to provide the predictable result of having a single I frame for media streaming. One ordinary skill in the art would have been motivated to combine the teachings in order to start the streaming of media content.
As per claim 25, Thang in view of Park in view of Neuendorf teaches the method according to claim 16 wherein the subsequent frames are dependent frames(Park, para.33, teaches p-frames).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thang in view of Park in view of Neuendorf to include the use of p frames in order to provide the predictable result of having using p frame for media streaming. One ordinary skill in the art would have been motivated to combine the teachings in order to properly stream the whole content in order.
Claims 21-22, 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0075179 issued to Thang et al.(Thang) in view of US 2008/0154941 issued to Park in view of US  2014/0016785 issued to Neuendorf et al.(Neuendorf) in view of US 2012/0185570 issued to Bouazizi et al.(Bouazizi).
As per claim 21, Thang in view of Park in view of Neuendorf teaches the method according to claim 16, and performing steps b) to f) for playback of the media however does not explicitly teach  wherein the method further comprises: obtaining information on a different representation of the media made available by the media service; determining a switchover time within the media for playback of the media in the different representation; in the different representation from the switchover time onwards.  
Bouazizi explicitly teaches obtaining information on a different representation of the media made available by the media service(Abstract, para.97,102,103; different representation of media) and determining a switchover time within the media for playback of the media in the different representation; in the different representation from the switchover time onwards(Abstract, Fig.7, para.97,102,103, determining at least one switching point at which a streaming session may be switched from one representation of media content to another representation of the same media content. As shown in FIG. 7, for example, each switching point in Representation 1 may identify a corresponding random access point in Representation 2 so as to advise the content consumption device 102 that a switch may be effectively made within the media content from Representation 1 to Representation 2 at the respective switching point).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Thang in view of Park in view of Neuendorf  to include the teaching of Bouazizi of different representation of media and switching media to different representation in order to provide the predictable result of switching media to different representation and performing next fragment streaming in the switched representation.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide smooth playback of media or provide better quality of content for playback.
As per claim 22, Thang in view of Park in view of Neuendorf in view of Bouazizi teaches the method according to claim 21 wherein the first media package comprises a reference to the information on the different representation(Thang, para.12,29,78,different representation of the media content, Table 3, teaches list of alternative with XML syntax ).  
As per claim 27, Thang in view of Park in view of Neuendorf teaches the method according to claim 26 however does not explicitly teach making a first representation of the media available as a sequence of the first media packages; making a second representation of the media available as a sequence of the subsequent frames of the media.  Thang, para.4, however does teach DASH.
Bouazizi explicitly teaches a first representation of the media available as a sequence of the first media packages(Abstract, para.97,102,103; different representation of media; Representation 1); making a second representation of the media available as a sequence of the subsequent frames of the media(Abstract, para.97,102,103; different representation of media and switching to Representation 2 which is subsequent frames).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Thang in view of Park in view of Neuendorf  to include the teaching of Bouazizi of different representation of media and switching media to different representation in order to provide the predictable result of switching media to different representation and performing next fragment streaming in the switched representation.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide smooth playback of media or provide better quality of content for playback.
As per claim 28, Thang in view of Park in view of Neuendorf in view of Bouazizi teaches the method according to claim 27 wherein the providing the remote media client the first media package comprises retrieving the first media package from the first representation at the starting time(Thang, para.25,28,35,96,98,101, server transmit fragment to the client for playback of content at the start time and duration ); and wherein the providing the media client the subsequent frames comprises retrieving the subsequent portions from the second representation(Bouazizi, Abstract, Fig.7, para.97,102,103, a switch may be effectively made within the media content from Representation 1 to Representation 2 at the respective switching point ) from the pointer time onwards(Park, Fig.4-5, para. next frame pointer).  Motivation to combine set forth in claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 8,005,102 issued to Hosein, teaches variable bit rate streams where the data streams are assigned into a plurality of frames.
US 11,089,349 issued to Song et al., teaches decoding media for media playback
US 2016/0134673 issued to MacInnis, teaches server process and transcode segments of media in adaptive bitrate streaming 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459